19-11608-mew           Doc 262        Filed 07/30/19 Entered 07/30/19 12:47:34                      Main Document
                                                    Pg 1 of 3


     Joshua A. Sussberg, P.C.                                    Joseph M. Graham (admitted pro hac vice)
     Christopher T. Greco, P.C.                                  KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS LLP                                        KIRKLAND & ELLIS INTERNATIONAL LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                          300 North LaSalle
     601 Lexington Avenue                                        Chicago, Illinois 60654
     New York, New York 10022                                    Telephone:       (312) 862-2000
     Telephone:      (212) 446-4800                              Facsimile:       (312) 862-2200
     Facsimile:      (212) 446-4900

     Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                    )
     In re:                                                         )     Chapter 11
                                                                    )
     HOLLANDER SLEEP PRODUCTS, LLC, et al., 1                       )     Case No. 19-11608 (MEW)
                                                                    )
                                        Debtors.                    )     (Jointly Administered)
                                                                    )

                           AGENDA FOR HEARING TO BE HELD
                 AUGUST 1, 2019, AT 11:00 A.M., PREVAILING EASTERN TIME

     Time and Date of Hearing: August 1, 2019, at 11:00 a.m., prevailing Eastern Time

     Location of Hearing:              The Honorable Judge Michael E. Wiles
                                       United States Bankruptcy Court for the Southern District of New York
                                       One Bowling Green, Courtroom 617
                                       New York, New York 10004
     Copies of Motions:                A copy of each pleading can be viewed on the Court’s website at
                                       http://www.nysb.uscourts.gov and the website of the Debtors’ notice
                                       and     claims     agent,   Omni     Management       Group,     at
                                       www.omnimgt.com/hollander. Further information may be obtained
                                       via email at hollander@omnimgt.com, or by calling (844) 212-9942
                                       (for domestic or Canadian callers), or internationally at
                                       (818) 906-8300.




 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.


                                                            1
 KE 63228350
19-11608-mew        Doc 262   Filed 07/30/19 Entered 07/30/19 12:47:34          Main Document
                                            Pg 2 of 3


 I.   Matters to be Heard

               1.      Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to
                       Assume the Restructuring Support and Settlement Agreement,
                       (II) Approving the Settlements and Compromises Contained Therein, and
                       (III) Granting Related Relief [Docket No. 235].

                       Objection Deadline: July 31, 2019, at 12:00 p.m., prevailing Eastern Time.

                       Related Documents:

                       A.     Debtors’ Ex Parte Motion to Shorten the Notice Period With
                              Respect to the Debtors’ Motion for Entry of an Order (I) Authorizing
                              the Debtors to Assume the Restructuring Support and Settlement
                              Agreement, (II) Approving the Settlements and Compromises
                              Contained Therein, and (III) Granting Related Relief
                              [Docket No. 236].

                       B.     Order Shortening the Notice Period with Respect to the Debtors’
                              Motion Authorizing the Debtors to Assume the Restructuring
                              Support and Settlement Agreement, Approving the Settlements and
                              Compromises Contained Therein, and Granting Related Relief
                              [Docket No. 237].

                       C.     Declaration of Matthew R. Kahn in Support of Debtors’ Motion for
                              Entry of an Order (I) Authorizing the Debtors to Assume the
                              Restructuring Support and Settlement Agreement, (II) Approving
                              the Settlements and Compromises Contained Therein, and
                              (III) Granting Related Relief [Docket No. 261].

                       Responses Received: None.

                       Status: This matter is going forward.

               2.      Debtors’ Motion for Entry of an Order (I) Approving the Plant Closure
                       Agreement Between the Debtors and the Southern Regional Joint Board of
                       Workers United, SEIU on Behalf of Local 2420 and (II) Granting Related
                       Relief [Docket No. 185].

                       Objection Deadline: July 25, 2019, at 4:00 p.m., prevailing Eastern Time.

                       Related Documents:

                       A.     Certificate of No Objection Regarding Order (I) Approving the
                              Plant Closure Agreement Between the Debtors and the Southern
                              Regional Joint Board of Workers United, SEIU on Behalf Local
                              2420 and (II) Granting Related Relief [Docket No. 259].


                                                2
19-11608-mew        Doc 262   Filed 07/30/19 Entered 07/30/19 12:47:34           Main Document
                                            Pg 3 of 3


                        Responses Received: None.

                        Status: This matter is going forward.

               3.       Debtors’ Motion for Entry of an Order (A) Approving the Debtors’ Key
                        Employee Retention Plans and (B) Granting Related Relief
                        [Docket No. 186].

                        Objection Deadline: July 25, 2019, at 4:00 p.m., prevailing Eastern Time.

                        Related Documents:

                        A.     Certificate of No Objection Regarding Debtors’ Motion for Entry of
                               an Order (A) Approving the Debtors’ Key Employee Retention
                               Plans and (B) Granting Related Relief [Docket No. 258].

                        Responses Received: None.

                        Status: This matter is going forward.



 New York, New York                           /s/ Joshua A. Sussberg, P.C.
 Dated: July 30, 2019                         Joshua A. Sussberg, P.C.
                                              Christopher T. Greco, P.C.
                                              KIRKLAND & ELLIS LLP
                                              KIRKLAND & ELLIS INTERNATIONAL LLP
                                              601 Lexington Avenue
                                              New York, New York 10022
                                              Telephone:     (212) 446-4800
                                              Facsimile:     (212) 446-4900

                                              - and -

                                              Joseph M. Graham (admitted pro hac vice)
                                              KIRKLAND & ELLIS LLP
                                              KIRKLAND & ELLIS INTERNATIONAL LLP
                                              300 North LaSalle Street
                                              Chicago, Illinois 60654
                                              Telephone:     (312) 862-2000
                                              Facsimile:     (312) 862-2200

                                              Counsel to the Debtors and Debtors in Possession




                                                 3
